Title: From George Washington to Roger West, 19 September 1799
From: Washington, George
To: West, Roger



Sir,
Mount Vernon 19th Sepr 1799

Sometime ago the Servant who waits upon me, named Christopher (calling himself Christopher Sheels) asked my permission to marry a Mulatto girl belonging to you. As he had behaved as well as servants usually do, I told him I had no objection to the union, provided your consent (which was necessary) could be obtained.
This I presume happened⟨,⟩ because I understand they are married. I was in hopes that this connexion (as ⟨I heard⟩ the ⟨Girl⟩ well spoken of) would have been some ⟨illegible⟩ ⟨up⟩on his future conduct; but the reverse is to be apprehended from the enclosed note, which was found in my yard; dropped it is supposed, by him. Whether the girl can write, or not; and whose writing it is, are equally unknown to me; but it undoubtedly came from her to the Husband, from the purport of it.
He is unacquainted ⟨with illegible⟩ my possession, as I think his wife ⟨ought to be,⟩ until proper measures can be ⟨taken illegible⟩ matters upon them; which, from ⟨the contents⟩ of the letter, your vicinity to Alexandria ⟨illegible⟩ friends in that place, you will be enabled, much better than I to do; I mean, particularly, the discovery of the Vessel, they contemplate to escape in.
 I have made this communication, my good Sir, on the supposition that you, would be equally desirous to arrest their project; but if, as some say, she is free; and as others, that you are about to make her so, our cases differ; except in the example. But in either case I would thank you for any information you can ⟨give me respecting⟩

 this matter, by a line left at ⟨illegible⟩, goes through the med⟨ium of⟩ Doctr Craik, to avoid the suspicion that might arise by sending a messenger with ⟨it to your⟩ house. The Doctr is made acquainted with the contents; but the fewer that are so, ⟨illegible⟩ts, in the business of detection, the better.
I heard with pleasure, that you had received much benefit in your health, from your journey to the Springs; and I sincerely wish you the perfect restoration of it, being ⟨illegible⟩—Sir Your most Obedt Humble Servant

Go: Washington

